Citation Nr: 0011816	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  98-18 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for left eye 
enucleation, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


REMAND

The appellant had active service from April 1953 to May 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
that denied the appellant's claim for an increased evaluation 
for his service-connected left eye disability.

A review of the record reveals that additional evidence was 
received by the Board in March 2000, consisting of medical 
records dated September 1999.  The Board notes that 38 C.F.R. 
§ 20.1304(c) provides that:

Any pertinent evidence submitted by the 
appellant or representative which is 
accepted by the Board under the 
provisions of this section, as well as 
any such evidence referred to the Board 
by the originating agency under 
§ 19.37(b) of this chapter, must be 
referred to the agency of original 
jurisdiction for review and preparation 
of a Supplemental Statement of the Case 
unless this procedural right is waived by 
the appellant or unless the Board 
determines that the benefit, or benefits, 
to which the evidence relates may be 
allowed on appeal without such referral.  
Such waiver must be in writing or, if a 
hearing on appeal is conducted, formally 
entered on the record orally at the time 
of the hearing.

A review of the record shows that neither the veteran nor his 
represenvative has waived the original jurisdiction of the 
RO.  Therefore, this case is REMANDED for the following 
action:

The RO should readjudicate the issue of 
entitlement to an increased rating for 
enucleation of the left eye, taking into 
consideration the additional evidence 
submitted since the December 1997 rating 
decision.  

Thereafter, if the claim remains denied, the veteran and his 
representative should be issued a supplemental statement of 
the case and they should be afforded the appropriate period 
of time within which to respond thereto.  Then, if otherwise 
in order, the case should be returned to the Board for 
further appellate consideration.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


